Per Curiam.
Were this cause before us on a motion for a new trial we would award it; not, however, for misdirection. The principles of law involved in the case were well stated, and the facts, all depending on, parol evidence, were left to the-jury, but with the intimation of an opinion unfavourable to the transaction. In Twine’s case, the distinction between actual and legal fraud was faintly sketched; if, indeed, it'was attempted; but it has often since been held, that an assignment is made fraudulent by the reserva- ' tion of an advantage to the debtor, so fixed that his creditors cannot wrest it from him; and on this ground the judge'was required to charge that the binding of the debtor’s apprentices to his assignee was such a reservation. The contract, however, was collateral to the assignment; and the labour of the apprentices could not have been reached by execution, even if no contract had been made; To subject it to payment of debts, would-be inconsistent with the contract of apprenticeship. The apprentice works under his master's direction; and the produce of his labour g'oes along with his master's earnings to accumulate property, which, of course, the creditors may seize and sell. But, they were, in this instance, put actually in a more advantageous position by the transaction; for the wages reserved might be seized by an attachment in execution, and made available in payment of their debts, which was not so before. The direction was right, but the verdict was wrong ; and what was the remedy ? Certainly not a writ of error; for it would eventually be as prejudicial to the great ends of justice for this court to correct the errors of the jury, as for the jury to correct its judgments in the last resort. Each has its peculiar province, and will best perform its functions within the precincts of it.
Judgment affirmed.